Citation Nr: 0722136	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-11 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
left ankle fracture.  

2.	Entitlement to service connection for left knee bursitis.  

3.	Entitlement to service connection for bilateral hearing 
loss.  

4.	Entitlement to service connection for tinnitus.  

5.	Entitlement to service connection for hemorrhoids.  

6.	Entitlement to service connection for left wrist 
tendonitis.  

7.	Entitlement to service connection for a heart disability.  

8.	Entitlement to service connection for degenerative joint 
disease of the left shoulder.  

9.	Entitlement to service connection for the residuals of a 
fracture of the left index finger.  

10.	Entitlement to service 
connection for the residuals of a fracture of the left second 
toe.  

11.	Entitlement to service 
connection for the residuals of a right ankle fracture.  

12.	Entitlement to service 
connection for a skin disorder, including skin cancer.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to October 
1972 and from October 1980 to March 1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of service connection for left knee bursitis, 
hearing loss, tinnitus, left wrist tendonitis, a right ankle 
disorder and a chronic skin disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.	A left ankle disorder was not evident during service or 
until several years thereafter and is not shown to have been 
caused by any in-service event.  

2.	Chronic hemorrhoids were not evident during service and 
are not shown to have been caused by any in-service event.

3.	Chronic cardiovascular disease was not evident during 
service or until several years thereafter and is not shown to 
have been caused by any in-service event.

4.	Degenerative joint disease of the left shoulder was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.

5.	Residuals of a fracture of the left index finger are not 
currently demonstrated.  

6.	Residuals of a fracture of the left second toe are not 
currently demonstrated.  


CONCLUSIONS OF LAW

1.	A left ankle disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.	Chronic hemorrhoids were neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.	Chronic cardiovascular disease was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

4.	Degenerative joint disease of the left shoulder was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

5.	Residuals of a fracture of the left index finger was 
neither incurred in nor aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

6.	Residuals of a fracture of the left second toe was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001 and February 2004, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with the appropriate 
notifications in March 2006.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained as to these 
issues prior to entry of a decision at this time.  In April 
2006, the veteran indicated that he had no additional 
evidence to submit.  While it is noted that the service 
medical records from the veteran's service prior to 1980 have 
not been obtained, it is noted that the National Personnel 
Records Center has certified that they are not available.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease and arthritis, may 
be presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for numerous 
disabilities that he asserts had their onset during service.  
These include the residuals of fractures of the left ankle, 
left index finger, and left second toe, hemorrhoids, a heart 
disorder, and arthritis of the left shoulder.  Regarding his 
contentions he essentially asserts that these disabilities 
were incurred during service.  Review of the service medical 
records shows no evidence of a left ankle disorder, 
hemorrhoids, heart disease, a left shoulder disorder, or left 
second toe fracture during service.  The veteran was evaluated 
for possible residuals of a history of rheumatic fever that 
was reported by history.  No cardiac residuals were found.  
The veteran was evaluated for complaints of chest pain that 
was assessed as being due to costochondritis.  
Electrocardiogram studies were interpreted as being normal.  
Blood pressure readings throughout service were also normal.  
The veteran apparently did sustain a fracture of his left 
index finger during service in Vietnam, by history.  On 
examination for retirement from service his finger was 
evaluated as normal.  Likewise, all records for the second 
period of service reveal no complications of the finger.  The 
separation examination also specifically noted that clinical 
evaluation of the anus and rectum was normal, with no 
hemorrhoids being found.  

Medical records of treatment subsequent to service, from 
private, VA, and service facility sources, which date from 
1991 to January 2006, show that the veteran did sustain an 
injury of the left ankle in March 1991 and that he had 
complaints of left shoulder pain subsequent to service.  In 
December 1992, X-ray studies showed left shoulder arthritis.   
He again had complaints of chest pain in 1993 that were again 
assessed as being due to costochondritis.  There is no 
evidence of heart disease, but in July 1999, a private 
treatment evaluation incidentally noted that the veteran had 
atherosclerosis.  There were no indications of hemorrhoids, or 
the residuals of left index finger or left second toe fracture 
residuals.  The veteran's left shoulder was evaluated by VA in 
February 2003, at which time a medical opinion was rendered 
that the veteran had chronic impingement and rotator cuff 
tendinopathy of the left shoulder that was not believed to be 
related to the veteran's military service.  It was noted that 
the veteran's left shoulder disorder was first shown in 1992.  

As the veteran does not currently manifest disability 
associated with any left index finger or left second toe 
fractures, service connection must be denied.  Similarly, 
service connection for hemorrhoids, which were not shown at 
retirement from service and are not currently demonstrated, 
must be denied.  He did not demonstrate a left ankle fracture 
during service and a left ankle injury was not demonstrated 
until 1991, subsequent to service.  A left shoulder disorder 
was not demonstrated during service or until 1992.  A heart 
disorder was not manifested during service and 
atherosclerosis, which is a manifestation of cardiovascular 
disease, was first shown in 1999.  Under these circumstances, 
service connection for these disabilities must be denied.  


ORDER

Service connection for the residuals of a left ankle fracture 
is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a heart disability is denied.  

Service connection for degenerative joint disease of the left 
shoulder is denied.  

Service connection for the residuals of a fracture of the 
left index finger is denied.  

Service connection for the residuals of a fracture of the 
left second toe is denied.  
REMAND

The veteran is also seeking service connection for left knee 
and wrist disorders, the residuals of a right ankle injury, 
bilateral hearing loss and tinnitus, and skin cancer.  Review 
of the record shows that he was treated for left knee pain 
during service and that he had demonstrations of a left knee 
disorder subsequent to service.  He has not been evaluated to 
ascertain whether his current disorder is related to the 
complaints during service.  

He was treated for a right ankle disorder while he was on 
active duty and on examination by VA in May 2003, the 
examiner indicated that the veteran did have residuals of the 
right ankle injury, but described the veteran's right knee 
disorder as being related.  (Service connection for a right 
knee disorder was granted and is not part of this appeal.)  
The diagnosis from the examination indicated that the veteran 
did not have symptoms of a right ankle disorder, but the 
examination report itself showed crepitus and decreased 
muscle strength.  This needs to be clarified prior to 
appellate consideration.  

The veteran was also treated for left wrist tendinitis during 
service, but he has not been evaluated regarding whether 
there are current disabilities.  

On examination in 1980, an audiometric evaluation showed that 
the veteran's hearing was normal at that time.  Subsequent 
treatment records during service included audiometric pure 
tone thresholds that were suggestive of hearing loss, 
particularly in the left ear.  The veteran has not been 
afforded an audiometric evaluation by VA to ascertain his 
current hearing status.  As tinnitus may be related to 
hearing loss, this should be evaluated as well.  

Finally, the veteran has been treated for skin cancer 
subsequent to service and was noted to have benign keratosis 
while he was on active duty.  An evaluation to ascertain 
whether the keratosis noted during service may have been a 
precursor to the squamous cell carcinoma found subsequent 
thereto should be performed.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for the 
veteran to undergo orthopedic; 
audiometric; ear, nose and throat; and 
dermatologic examinations to ascertain the 
veteran's current disabilities.  Examiners 
should be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that the manifestations shown during 
service are related to the currently 
claimed disabilities.  (Orthopedic as to 
left knee, left wrist, and right ankle; 
audiometric and ear, nose, and throat as 
to hearing loss and tinnitus; dermatology 
as to skin cancer.)  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiners should provide complete 
rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on remand.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


